Citation Nr: 1624982	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied entitlement to service connection for tinnitus.


FINDING OF FACT

There most probative evidence of record links the Veteran's tinnitus to his active service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claim. 


II. Factual Background and Analysis

The Veteran contends he developed tinnitus as a result of noise exposure during service.  Specifically he contends that he was exposed to noise from explosions, tanks, and gunfire, without hearing protection.  He denied post-service occupational noise exposure, but reported recreational exposure to noise from gunfire and motorcycles without hearing protection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the evidence supports a finding of a current disability.  The post-service medical evidence reflects that the Veteran has a current diagnosis of tinnitus as indicated in March 2011 VA examination report and an August 2011 audiology consult note.  Accordingly, the first element of service connection has been met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, there is evidence of an in-service event, disease, or injury, as the Veteran's service personnel records reflect that his military occupational specialty (MOS) was combat engineer.  The Department of Defense's MOS Noise Exposure Listing confirms that the Veteran's MOS involved a high probability of noise exposure.  Therefore, the evidence supports a finding in-service noise exposure.  Accordingly, the second element of service connection has been met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.


Third, then, the issue is whether the Veteran's currently diagnosed tinnitus is related to the in-service noise exposure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  There are multiple medical opinions of record.  

The Veteran was afforded a VA examination in March 2011.  During the examination, the Veteran reported that tinnitus had its onset in his late twenties.  The VA examiner opined that "tinnitus was not caused as a result of acoustic trauma during service."  In so finding, the examiner determined that tinnitus had its onset after service because the Veteran was twenty-one years old at the time of separation.  This opinion is inadequate because the examiner did not provide sufficient explanation, did not address whether tinnitus could have a delayed onset after noise exposure, and did not address a March 2009 Journal of Clinical Neurology article submitted by the Veteran regarding the delayed onset of tinnitus.  

In an October 2015 VA addendum opinion, the examiner noted that the Veteran's MOS as a combat engineer had a high probability of hazardous noise exposure.  The examiner also noted that the Veteran's medical treatment records showed no evidence of a report of tinnitus during service.  In particular, the examiner emphasized that the Veteran reported he had no ear, nose or throat problems on his medical history report at the time of separation.  The examiner determined that there was no audiometric data establishing a threshold shift that would indicate effects of noise exposure during service.  The examiner thus opined that the Veteran's tinnitus was less likely than not related to his military service.  In so finding, the examiner noted that the Veteran's tinnitus was more likely related to his hearing loss, which the examiner concluded was not related to military service.  This opinion is inadequate as it still did not address whether the Veteran's tinnitus could have had a delayed onset.  Additionally, the examiner based his opinion, in part, on the lack of documented in-service complaints of tinnitus and audiometric data showing thresholds shifts.  However, the examiner did not explain why the Veteran's tinnitus could not be related to in-service noise exposure as a combat engineer.  Moreover, lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence. 


A March 2016 Veterans Health Administration (VHA) medical opinion was obtained.  The examiner was asked to address the following: 1) whether the Veteran had delayed-onset tinnitus; 2) the March 2009 Journal of Clinical Neurology article regarding delayed-onset tinnitus; 3) the Veteran's conceded in-service noise exposure; 3) the Veteran's lay statements regarding the onset of tinnitus; and 4) the March 2011 examination and October 2015 addendum opinion.  The VA audiologist reviewed the claims folder and opined that the Veteran's tinnitus was at least as likely as not related to military noise exposure.  As rationale for the opinion, the audiologist explained that the Veteran had reported tinnitus onset near to his military service, that military noise exposure had been conceded, that there was no other significant noise exposure as contributing factor to tinnitus, and that the Veteran's military noise exposure cannot be ruled out as a contributing factor to his current tinnitus.  The Board finds this opinion to be definitive and based on a thorough review of the record, as well as supported by clear rationale.  Thus, the VHA opinion is probative and persuasive on the question of whether the Veteran's tinnitus may be related to his military noise exposure.

In light of the VHA opinion of March 2016, and resolving any reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


